Citation Nr: 0930408	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-26 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from September 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The Veteran's current cervical spine disorder first 
manifested years after service and is not related to his 
service or any aspect thereof.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in, or aggravated 
by, active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from September 1961 to 
January 1966.  His service treatment records (STRs) are 
negative for any evidence of an injury of the cervical spine.  
He was seen on April 4, 1964, for complaints of pain in the 
lower lumbar area and side of the neck.  A physical 
examination was negative except for ingrown nails and flat 
feet.  The impression was hypochondriasis.  The examiner also 
noted that they would consider a psychiatric consult if the 
symptoms persisted.  On April 16, 1964, the Veteran 
complained of pain in the lower lumbar area and the side of 
his neck.  The diagnoses were cold and psychoneurosis - 
displacement.  He was seen for complaints of pain in the 
muscles of his back and neck in August 1964.  The examiner 
noted that the low back symptoms and myalgia had been present 
for approximately a year.  The impression was muscle strain.

The Veteran was seen for complaints of pain on the side of 
his neck and face in May 1965.  The examiner reported that 
the physical examination was completely normal.  The 
impression was functional complaints.  The Veteran did 
complain of a traumatic injury to his left shoulder in August 
1965.  X-rays were negative.  He was given a foam rubber pad 
and aspirin.  There was no finding of any type of abnormality 
or problems associated with the cervical spine at the time of 
the Veteran's separation physical examination of December 
1965.

The Veteran submitted a claim for VA disability compensation 
benefits in May 1969.  The issues involved a kidney infection 
and tonsillitis.  A VA hospital summary from March 1969 noted 
treatment for acute pyelonephritis on the right.  There was 
no reference to any complaints involving the cervical spine.  
He was granted service connection for pyelonephritis and 
tonsillitis in July 1969.

The Veteran submitted another claim in April 1970.  He said 
he was treated for back pain and pain in his right shoulder 
in service from 1962 to 1964.  He was afforded a VA 
examination in March 1971.  He complained of low back pain.  
X-rays of the thoracic, lumbar, and lumbosacral spine were 
interpreted as normal with no arthritis or disalignment.  On 
examination the Veteran was noted to have some pain in the 
right shoulder and cervical region.  He was given a clinical 
diagnosis of chronic arthritis of the lumbosacral spine that 
was mildly symptomatic.

The Veteran was granted service connection for lumbosacral 
strain in April 1971.

VA treatment records in the 1970's noted complaints related 
to the lower back.  There were several references to shoulder 
pain but no reference to neck/cervical pain and no evaluation 
of the cervical spine was done.  In addition, several VA 
orthopedic examinations in the 1970's were done to assess the 
Veteran's lumbosacral spine disability.  No complaints 
involving the cervical spine were noted.  

The Veteran was afforded a VA examination to assess the 
status of his lumbosacral strain in April 1993.  He reported 
that he went to a chiropractor for treatment in 1983 and 
1986.

The Veteran first sought entitlement to service connection 
for a cervical spine disability in October 1996.  He 
submitted a copy of a magnetic resonance imaging (MRI) study 
of the cervical spine from Magnetic Imaging Center of 
Manatee, Florida, dated September 27, 1996.  The MRI report 
listed a number of defects of several vertebra of the 
cervical spine.  Of note was a finding of a reversal of the 
curvature of the upper cervical spine and straightening of 
the lower third.  The report further indicated that there 
were bulges of several discs, herniation and protrusions, and 
bony hypertrophy.  

A VA treatment entry from February 1996 noted that the 
Veteran complained of pain and paresthesia of the neck for 
the past two months.  An x-ray of the cervical spine was 
interpreted to show degenerative spondylosis with disc 
derangement and bilateral lower cervical radicular 
encroachment.  The report also noted moderate reversal of 
normal curvature at the C3 level.  Another entry, dated 
October 11, 1996, noted that the Veteran had been involved in 
a motor vehicle accident (MVA).  It was a rear-end collision.

The RO denied the claim in January 1997.  The rating decision 
noted that the STRs were negative for any type of cervical 
spine disability in service and there was no evidence to link 
his currently diagnosed disorder to service.

The Veteran submitted a statement wherein he disagreed with a 
rating decision involving his service connection lumbosacral 
strain in January 1998.  He noted that he had been involved 
in a MVA and that it had worsened his symptoms involving his 
lower back.  He provided an assessment prepared by M. W. 
Meriwether, M.D., for use by the Veteran's attorney.  Dr. 
Meriwether noted he had examined the Veteran in October 1997.  
He listed problems of the cervical spine as C5-C6 and C6-C7 
disc protrusions, anterior cervical discectomy with fusion of 
C5-C6 and C6-C7 on August 11, 1997.  He also opined that, 
within a reasonable degree of medical probability the 
Veteran's condition was caused or aggravated by the MVA of 
September 2, 1996.

Dr. Meriwether provided an Attending Physician's Statement in 
February 1998.  He reported that he had last examined the 
Veteran in December 1997.  The Veteran had symptoms of 
occasional numbness and tingling in his legs and hands and 
occasional neck pain.  He noted the cervical fusion surgery 
of August 1997.  He also noted that the Veteran was in 
receipt of a 20 percent disability evaluation from VA for a 
low back injury in service.  

The Veteran submitted a new claim for service connection for 
residuals of a cervical spine injury in June 1998.  He 
submitted additional evidence in support of his claim.  This 
included a statement from Dr. Meriwether that was dated in 
April 1998.  It appears it was addressed to the Veteran's 
service organization representative.  Dr. Meriwether noted 
that he treated the Veteran following the MVA of September 
1996.  He provided details as to findings involving the low 
back and cervical spine.  He noted that the Veteran had 
surgery in August 1997.  He had evaluated the Veteran in 
December 1997 and opined that he had reached the maximum 
medical improvement with permanency related to his condition.  
He felt that the Veteran had an overall permanent impairment 
of 15 percent.  He also stated "[i]n my medical opinion I do 
not feel that [the Veteran's] injuries were related to prior 
conditions or complaints from when he was in the military."

The evidence also included copies of VA treatment records 
from November 1970 to May 1996.  A clinical entry from 
February 1993 said that x-rays from a chiropractor were 
reviewed.  The showed reverse curvature at C3-C4 with 
spurring and disc narrowing.  The records also included the 
radiograph report from the February 1996 outpatient visit.  
X-rays of the cervical spine were interpreted show 
degenerative spondylosis with disc derangement and bilateral 
lower cervical radicular encroachment.  

The RO denied the Veteran's claim for a cervical spine 
disorder in July 1999.  The rating decision denied service 
connection for multi-disc impairment of the cervical spine, 
C3 to C7-T1, as well as disability of the neck and upper back 
and curvature of the upper cervical spine.  The rating 
decision noted that the 1993 outpatient entry showed evidence 
of a cervical spine disorder earlier than previously 
established; however, there was no evidence to link the 
findings to the Veteran's military service of almost 30 years 
earlier.

The Veteran provided a statement in support of his claim in 
November 1999.  He related how he believed he suffered an 
injury to his neck when he fell while running with a pack.  
He said he sought treatment for shoulder and back pains.  He 
said he continued to experience a burning sensation in his 
left arm whenever he did sit-ups.  He said he later fell 
during a physical fitness test.  He said x-rays were normal 
but felt if MRI's were available then the real problem would 
have been seen.  He said he got his MRI after his MVA and it 
was discovered that his neck was "messed up."  He said 
that, after receiving steroid injections, the pain and 
burning in his left arm was better.  

The Veteran submitted medical records from the Watson Clinic 
that related to treatment provided in June 1982.  The Veteran 
was noted to have been previously evaluated with good health 
in 1978.  The current entry noted a complaint of mild chronic 
lumbosacral strain.  The Veteran was noted to be fairly 
active physically.  There were no complaints regarding the 
cervical spine and no findings of any abnormalities of the 
cervical spine.  

He also submitted records from The Chiropractic Centre, dated 
in February 1993.  The Veteran was treated for lower back 
issues.  He did list complaints of neck pain however there 
were no findings as to a cervical spine disorder listed.

Other records included an evaluation by A.M. Eckhouse, D.O., 
dated in October 2000.  The Veteran was seen for an 
evaluation following an MVA in June 2000.  He complained of 
neck and back pain.  The Veteran complained of intermittent 
pain in the shoulders, hips, and legs.  There was no finding 
of any injuries to pre-date the 1996 MVA and Dr. Eckhouse did 
not relate any findings to the Veteran's military service, 
either directly or by way of aggravation of any prior 
disorder.

Records from the Social Security Administration (SSA) were 
received in April 2002.  The Veteran submitted a claim for 
disability benefits in July 1997, claiming onset of his 
disability for that same month.  The SSA relied on the 
February 1998 assessment of Dr. Meriwether to establish the 
Veteran's level of activity.  The Veteran's disabilities were 
listed as herniated discs at C5-C6, C6-C7, status post 
cervical discectomy and herniated discs at L4-L5 and L5-S1, 
status post lumbar discectomy.  The favorable decision was 
issued in March 1998.

Records from Dr. Meriwether, and other sources were used to 
render the disability determination.  The records related to 
treatment provided to the Veteran after his MVA of September 
1996.  None of the several sources related any "current" 
findings to any incident of military service.  Records from 
Manatee Memorial Hospital for the date of the MVA, September 
2, 1996, show that x-rays of the cervical spine showed a 
reversal of the normal curvature of the cervical spine.  The 
Veteran gave a history at that time of being a disabled 
veteran with a disability for lumbosacral strain.  He did not 
give a history of a cervical spine problem.  

The SSA records contain a partial report from a J. T. Moor, 
M.D., dated in December 1996.  Dr. Moor evaluated the veteran 
subsequent to his MVA of September 1996.  He noted that 
current x-rays showed a mild curve reversal at C2-C4.  He 
said this was consistent with x-rays from a Dr. Lanizisera 
from June 1986 at a local chiropractic clinic.  He also said 
that early diffuse spondylosis was noted in 1986 and that it 
had progressed by September 1996.  The remainder of the 
report is not of record.  Dr. Moor did not make reference to 
any injury to a cervical spine injury or treatment in 
service.

The Veteran submitted medical evidence that was received in 
July 2003.  The submission was construed as a new claim for 
service connection for a cervical spine disorder.  The 
evidence consisted of a July 2003 report from Dr. Meriwether, 
A VA cervical spine MRI from October 1999, as well as 
duplicate private records from 1996 and STRs.  

The report from Dr. Meriwether stated that there had been a 
long discussion with the Veteran.  The Veteran had related he 
first injured his neck and low back while in service from 
1961 to 1966.  (This was first included in a report from 
Dr. Meriwether in March 2003 but not further addressed at 
that time.  The report said that records from 1996 were 
reviewed, from when the Veteran was in a MVA.  It was said 
his previous "neck problem" was aggravated at that time.  
An MRI from September 27, 1996, was reviewed and this showed 
some degenerative changes, cervical disc degeneration and 
posterior bony hypertrophy formations at multiple levels.  
Although the report indicated that there was evidence of a 
cervical arthritis and disc degeneration that appeared to 
predate the MVA of September 2006, Dr. Meriwether did not 
relate those findings to any incident of service.  

The Veteran submitted another statement from Dr. Meriwether 
in May 2004.  Dr. Meriwether noted that the Veteran claimed 
he first injured his neck and low back in service from 1961 
to 1966.  He said he had reviewed some of the Veteran's STRs 
to include an entry from April 16, 1964 where the Veteran 
reported having neck pain and requesting to see a physician.  
He said the Veteran had been dealing with neck since then.  
Dr. Meriwether said the Veteran was involved in a MVA in 
September 1996 that aggravated "this pre-exiting 
condition."  He did not identify any type of pre-existing 
condition other than neck pain.  He again noted the results 
of the MRI of September 2006 and said the findings of 
degenerative changes, cervical disc degeneration and 
posterior bony hypertrophy formations were not related to the 
MVA.  He did not say the findings were related to any 
incident of service.  

The Veteran submitted a statement in March 2005.  He again 
related how he had slipped and fallen in service thereby 
injuring his neck as well as his back.  He submitted several 
medical records, private and VA in support of his claim.  
However, the records were duplicative of evidence already of 
record.  

Associated with the claims folder are VA records for the 
period from February 2005 to April 2007.  The records do 
address complaints related to the cervical spine.  However, 
none of the records address the question of etiology of the 
Veteran's cervical spine disorder.

The Veteran testified at a video conference hearing in March 
2008.  The Veteran related how he believed he injured his 
neck in service when he fell while running.  He said he was 
service-connected for a lumbar spine disability that happened 
as a result of the fall.  He said he continued to have 
problems with pains in his neck for the rest of his service.  
He said he could have reenlisted but chose not to because 
they could not tell him what was wrong with his neck and 
shoulder.  The Veteran said he thought the first time he 
sought treatment for neck problems after service was with a 
chiropractor in the 1980's.  He said he did not provide any 
reports of this to VA because he thought his service 
connected disability of the back was all one, meaning all 
segments of his back.  He said his complaints were not 
addressed because he never put in a claim.  He noted his 
evaluation from Dr. Meriwether and the results of an MRI that 
showed problems with his cervical discs.  He said his MVA 
aggravated his condition.  He said he was having symptoms 
before the MVA.  

The Veteran was asked if any doctor had told him that his 
current disorder was related to his military service.  
(Transcript p. 13).  The Veteran responded that no doctor had 
told him that.  (Transcript p. 14).  He said Dr. Meriwether 
explained that the evidence showed problems with his neck 
that it would take time to develop.  The Veteran referenced 
his examination at the Watson Clinic and thought the records 
would show treatment/evaluation for neck-related complaints.  

The record was held open to allow the Veteran to submit 
additional evidence.  He did so in April 2008.  The evidence 
was duplicative of evidence of record to include VA and 
private records as well as STR entries.  

The Board determined that new and material evidence was 
received to reopen the Veteran's claim for service connection 
for a cervical spine disorder in June 2008.  The case was 
remanded for additional development at that time.

The RO wrote to the Veteran in July 2008.  He was asked to 
identify any outstanding medical evidence that could be 
submitted or obtained to support his claim.  The Veteran 
responded that same month that he had no further evidence to 
submit.

The Veteran was afforded a VA examination in July 2008.  The 
examiner noted that he had reviewed the claims folder as 
requested.  The examiner noted that the Veteran claimed an 
onset of neck or cervical spine problems in 1964.  He also 
noted the Veteran's MVA of September 1996 and cervical spine 
surgery in August 1997.  An MRI was also done as part of the 
examination.  The examiner provided a diagnosis of 
degenerative joint disease of the cervical spine, post fusion 
of C5-C7.  

The examiner referred to an STR entry August 24, 1964, as the 
only entry to document a neck pain complaint.  The Veteran 
was noted to complain of muscle pain of the neck with no 
trauma.  He noted the diagnosis was muscle strain.  He said 
that the STRs did not document any other neck problems in 
service.  Further, the separation physical examination of 
December 1965 was negative.  The examiner noted the evidence 
of injury to the cervical spine from the MVA in September 
1996.  This resulted in surgery in August 1997.  He further 
referenced the April 1998 report from Dr. Meriwether wherein 
the doctor said he did not feel that the Veteran's injuries 
were related to prior conditions or complaints from when he 
was in the military.  The examiner's conclusion was that the 
Veteran's current cervical spine disorder was not related to 
service.

The Veteran was issued a supplemental statement of the case 
(SSOC) in August 2008.  He submitted a response in September 
2008 wherein he said he no further evidence to submit.

The Veteran's representative submitted written argument in 
support of the claim in June 2009.  In particular, the 
representative contended that the VA examiner did not address 
all of the STR entries that related to complaints involving 
the neck.  The representative also contended that the 
examiner did not address the Veteran's statements/testimony 
of falling in service and injuring his neck.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's STRs do not contain any evidence of a chronic 
cervical spine disorder at any time.  The Veteran was seen on 
several occasions with vague complaints of neck pain.  The 
first instance, April 6, 1964, the Veteran was seen because 
he was not feeling well.  There was no trauma involved.  The 
complaints were attributed to hypochondriasis.  
Hypochondriasis is defined as a morbid concern about one's 
own health and exaggerated attention to any unusual bodily or 
mental sensations; a delusion that one is suffering from some 
disease for which no physical basis is evident.  See 
STEDMAN'S MEDICAL DICTIONARY 1730 (26th Ed., 834).  The entry 
from April 16, 1964, noted that the Veteran complained of 
pain in the lower lumbar area and side of the neck.  The 
diagnoses were cold and psychoneurosis.  No cervical 
spine/neck disorder was diagnosed.

On August 24, 1964, the primary complaint was back pain 
although the Veteran was said to have pain in the neck.  It 
was noted that he had symptoms of back pain for approximately 
a year.  No trauma was noted.  The assessment was muscle 
strain.  In May 1965, the Veteran was seen with a complaint 
of a grabbing sensation on the left side of his neck and 
face.  The assessment was functional complaint.  A functional 
complaint is defined as not organic in origin; denoting a 
disorder with no known or detectable organic basis to explain 
the symptoms.  See STEDMAN'S MEDICAL DICTIONARY 1730 (26th 
Ed., 693).  Despite the Veteran's testimony about there being 
a discussion about his neck at the time of his separation 
examination, no such finding is included on the examination 
report.  Nor is there any objective evidence of any type of a 
cervical spine/neck disorder on examination.

The Veteran has said he thought his back complaints included 
everything of the spine.  However, he was specific when he 
submitted his original claim for VA benefits in 1969.  He did 
not mention his back, lumbar or cervical, at all.  He 
submitted his claim for a back disorder in April 1970.  At 
his VA examination of March 1971, he limited his complaint to 
his low back.  The VA treatment entries throughout the 1970's 
do not show complaints involving his cervical spine.  

The Watson Clinic records from June 1982 do not reflect any 
complaints related to the cervical spine.  The Veteran's 
complaints were limited to low back pain.  The records 
indicate a thorough examination was conducted.  Dr. Moor's 
report contains the first evidence that the Veteran sought 
treatment for a cervical spine complaint.  In September 1996, 
he noted the results of x-rays of the cervical spine from 
1986.  Based on his report, the first objective evidence of a 
chronic cervical spine disorder is dated in 1986, 20 years 
after service.  There are no records of the evaluation of 
1986 associated with the claims folder.  The Veteran was 
asked to provide evidence of all treatment since 1966 but did 
not provide these records or make any statements as to their 
availability.  

The first objective evidence of complaints of and treatment 
for, cervical spine pain that is of record is from February 
1993.  The Veteran was seen for complaints of neck pain by a 
chiropractor.  No cervical spine disorder was diagnosed in 
the chiropractor's records.  However, a VA outpatient entry 
from February 1993 reported that review of a chiropractor's 
x-ray showed evidence of reverse curvature at C3-C4 with 
spurring and disc narrowing.  This was some 27 years after 
service.  The Board notes that the findings of the 1993 x-ray 
were similar to the findings reported by Dr. Moor as to the 
1986 x-rays.  

A VA x-ray from February 1996 did show evidence of 
degenerative spondylosis with disc derangement and bilateral 
lower cervical radicular encroachment as well as moderate 
reversal of the normal curvature at the C3 level.  This was 
prior to the MVA of September 1996.

The Veteran first sought service connection for a cervical 
spine disorder in October 1996.  However, he had been 
involved in the MVA at that point and the medical evidence of 
record now related to treatment of the injuries suffered in 
that accident and then the surgery that was performed in 
August 1997.  In April 1998, Dr. Meriwether stated that he 
did not believe that any of the injuries suffered in the MVA 
were related to prior conditions or complaints from when the 
Veteran was in the military.  In that same statement, he 
described the cervical injuries as involving a disc 
protrusion at C6-C7 and to a lesser degree at C5-C6.  

Dr. Meriwether evaluated the Veteran again in 2001 for 
residuals of a second MVA in June 2000.  At that time, he did 
not refer to the Veteran's military service.  In March 2003, 
he made the statement that the Veteran related that he had 
first injured his neck and low back while in service from 
1961 to 1966.  He also noted that there was some evidence of 
degenerative changes and cervical disc degeneration and 
posterior bony hypertrophy prior to the MVA of September 
1996.

In the statement from May 2004, Dr. Meriwether repeated the 
statement of the Veteran's related history of a neck injury 
in service.  He cited to the STR entry of April 16, 1964, 
where the Veteran was seen for complaints of neck pain.  
Dr. Meriwether did not report what the STR assessment was at 
that time, hypochondriasis.  Nor did he refer to any other 
STR entries, to include the one referenced by the VA examiner 
that reported muscle strain in August 1964.  He said that the 
Veteran reported having neck pain since April 1964.

Dr. Meriwether again noted that there was evidence of 
cervical degeneration prior to the MVA of September 1996 and 
this pre-existing condition was aggravated by the accident.  
He listed entirely different events and did not provide any 
opinion to connect them.  This included the complaint of neck 
pain in service - a complaint attributed to hypochondriasis 
in the STRs.  He noted the presence of cervical degeneration 
prior to the accident and that the condition was aggravated.  
He did not address the relationship between the prior 
cervical degeneration and the Veteran's military service.  To 
conclude that there was any relationship, based on the 
information provided in Dr. Meriwether's reports, would be 
pure speculation.  

Dr. Meriwether knew the Veteran well as he had treated him, 
to include surgery, in the aftermath of the MVA from 
September 1996.  He also provided evaluation and treatment 
following the June 2000 MVA.  He made a clear statement 
regarding the lack of a connection of the injuries from the 
1996 MVA and anything that happened in service in his 
statement of April 1998.  He had reviewed the STR entry 
provided by the Veteran but did not provide a statement to 
link the status of the Veteran's cervical spine, prior to the 
MVA of September 1996, to any incident of service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995); see 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).

In this case, the statement of a neck injury in service by 
Dr. Meriwether reflects only what the Veteran reported to 
him.  He did not cite to any other evidence to support that 
statement and the record is clear that no injury did occur in 
service.  Accordingly, the Veteran's reported history, which 
conflicts with the service treatment records, is not 
credible.  Thus, the statement is not probative for 
establishing a neck injury in service with a continuity of 
symptomatology related to that injury.  

The VA examiner conducted a review of the claims folder, to 
include the STRs.  He noted the Veteran's claim of an injury 
in service in 1964.  See Dalton v. Nicholson, 21 Vet. App. 
23, 39 (2007).  The examiner addressed the only STR entry 
that made a finding involving the neck that was not related 
to an assessment of hypochondriasis or psychoneurosis.  The 
entry from August 1964 assessed a muscle strain.  The 
examiner also noted that the December 1965 separation 
examination was negative for any problems associated with the 
cervical spine.  He noted the MVA of September 1996 as well 
as the opinion from Dr. Meriwether that the injuries from 
that accident were not related to any prior conditions or 
complaints from when the Veteran was in the military.  The 
examiner reviewed the evidence of record and concluded that 
there was no relationship between the Veteran's current 
degenerative disease and fusion of C5-C7 and his military 
service.

There is no competent evidence of a chronic disorder in 
service.  The first objective evidence of the Veteran seeking 
treatment for a cervical spine disorder is the records 
relating to his evaluation in 1986.  The Board notes that 
treatment is not the basis for determining continuity of 
symptomatology.  However, as the medical evidence of record 
is nearly continuous from the time of the Veteran's discharge 
until 1986, with no reference to any type of a cervical spine 
complaint as even a general note, it is probative of the 
assessment of the Veteran's credibility.  This is especially 
so in light of his claims of injury in service and that he 
had continuous pain since that time.  

In light of the evidence of record, the Board does not find 
the Veteran's statements regarding his injury in service, or 
that he had continuous symptoms since service, to be 
credible.  See D'Aries v. Peake, 22 Vet. App. 97, 107 (2008); 
see also Savage; 38 C.F.R. § 3.303(b).  

The Board notes that lay evidence in the form of statements 
or testimony of the Veteran is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Buchanan v. Nicholson, 451 F.3d. 1331.  The Veteran is 
competent to say he has neck/cervical spine pain.  He is not 
competent to establish that he has a current cervical spine 
disorder that had its origins during service or is related to 
any incident of service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
This can only be done by a qualified medical professional.

As noted, the first objective evidence of a diagnosed 
disorder of the cervical spine after service is included in 
the report from Dr. Moor where he cites to 1986 x-ray 
evidence of a mild curve reversal at C2-C4 and early 
spondylosis.  This was some 20 years after service.  This was 
more than one year after service and after the presumptive 
period.

The next objective evidence of record is from x-rays taken in 
February 1993, more than 27 years after service.  There is no 
medical opinion to link the Veteran's cervical degeneration, 
as it existed prior to the injuries suffered in the MVA from 
September 1996, to his military service.  The May 2004 report 
from Dr. Meriwether does not provide this nexus.  He simply 
notes the existence of a cervical disorder prior to the MVA 
and that this disorder was aggravated by the accident.  The 
VA examiner reviewed all of the evidence of record, to 
include the STRs, and concluded that there was no 
relationship between any current cervical spine disorder and 
the Veteran's military service.  This medical report is 
entitled to great probative value as it is based on an 
examination of the Veteran, a review of the credible 
evidence, and because a cogent rationale was provided to 
support the opinion.  As the preponderance of the evidence is 
against the Veteran's claim, the claim for service connection 
is denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a cervical spine disorder, to include 
DJD and fusion of C5-C7, the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the Veteran's claim for service 
connection was received in July 2003.  At that time, the 
claim required the submission of new and material evidence to 
reopen the claim because of a prior final denial.  The 
Veteran was informed of this requirement by way of a letter 
dated in March 2004.  In addition, the letter advised the 
Veteran of the evidence required to substantiate his claim 
for service connection.  He was advised of the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.

The Veteran responded by way of a statement and submission of 
medical evidence in May 2004.

The claim was initially denied in May 2004.  The basis for 
the denial was that no new and material evidence had been 
received.  Notice of the denial was provided that same month.

The Veteran disagreed with the denial of his claim in 
September 2004.  He submitted additional evidence and 
argument in support of his claim.  

The Board remanded the claim for issuance of a statement of 
the case (SOC) in October 2005.  The RO provided the notice 
regarding effective dates and how disability ratings are 
determined, as required in Dingess, in March 2006.

The Veteran was issued an SOC in July 2006 and perfected his 
appeal in August 2006.  

The RO again wrote to him in August 2006.  He was informed of 
the need to provide evidence of his cervical spine disorder 
since service.  He was again advised of the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The letter included 
the Dingess elements regarding effective dates and how 
disability ratings are determined.

The Veteran responded that he had no additional evidence to 
submit in September 2006.  

The Veteran testified at a video conference hearing in March 
2008.  He also submitted additional evidence after the 
hearing.

The Board found that new and material evidence had been 
received and reopened the claim for service connection in 
June 2008.  The case was remanded for additional development 
that same month.

The RO wrote to the Veteran in July 2008.  He was asked to 
identify any source of medical evidence relating to treatment 
for a cervical spine disorder since 1966 that could be 
obtained on his behalf.  The Veteran responded in July 2008 
that he had nothing further to submit.

Additional development was conducted.  The Veteran's claim 
was re-adjudicated in August 2008.  His claim remained 
denied.  The RO issued a SSOC that informed the Veteran of 
the basis for the continued denial of his claim in August 
2008.  The Veteran responded to the SSOC in September 2008 
and said that he had no other information or evidence to 
submit and asked that his case be forwarded to the Board.

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset 
he demonstrated actual knowledge of what was required to 
establish service connection as evidenced by his statements 
and testimony and the submission of specific medical evidence 
he believed supported his claim.  There is no evidence of 
prejudice to the Veteran based on any notice deficiency and 
he has not alleged any prejudice.  Thus, the Board is 
satisfied that the duty to notify requirements under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran claim has been obtained.  The 
evidence includes his STRs, SSA records, private and VA 
treatment records, VA examination reports, and statements 
from the Veteran.  He testified at a video conference hearing 
in March 2008.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record. The Board is also unaware of 
any such evidence.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


